Exhibit 10.2

**** INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

AMENDMENT No. 2

TO WHOLESALE DISTRIBUTION AGREEMENT

THIS AMENDMENT NO. 2 (“Amendment No. 2”) to the Wholesale Distribution Agreement
between CTI Life Sciences Limited (“CTILS”) and Max Pharma (“Wholesaler”) dated
March 26, 2013 (the “Agreement”) is entered into effective June 25, 2013.

The parties hereby agree as follows:

 

1. Section 4.6 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“Payments. For the first Order and delivery of Product in Germany, payment for
the Order shall occur in Euros and be made on a rolling basis using monthly
payments as Product is sold in the Territory, with full payment due within ****
days from the invoice date. For the first Order and delivery of Product in
Austria, payment for the Order shall occur in Euros and be made on a rolling
basis using monthly payments as Product is sold in the Territory, with full
payment due within **** days from the invoice date. Payments shall be made by
wire transfer to CTILS’ bank account as notified in writing by CTILS. For
subsequent Orders and deliveries of Product, payment for each Order shall occur
in Euros within **** days from the invoice date. Emails shall be sent to the
email addresses designated by the parties.”

 

2. Section 5.2 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“Inventory. The first Order of Product for Germany shall be for **** vials and
the first Order of Product for Austria shall be for **** vials. Subsequently,
Wholesaler shall maintain within its warehouse, as inventory of Product, a
minimum quantity of the Product sufficient to satisfy existing and estimated
future orders, but in no event less than the quantity of Product that is equal
to the quantity of the Product sold during the previous two (2) calendar months.

Unless otherwise defined herein, capitalized terms used in this Amendment No. 2
shall have the meanings assigned thereto in the Agreement. Except as amended
herein, all other terms and conditions of the Agreement as previously amended
shall remain the same and in full force and effect.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this Amendment No. 2.

 

CTI LIFE SCIENCES LIMITED     MAX PHARMA GMBH By:  

/s/ James K. Fong

    By:  

/s/ Michael Kvestzer

Name:  

James Fong

    Name:  

Michael Kvestzer

Title:  

EU GM, CTILS

    Title:  

GM

Date:  

27.6.2013

    Date:  

27.6.2013

 

Confidential   Page 1   Confidential Treatment Requested